EXHIBIT Contract: D&K Engineering was contracted February 13, 2008, by JMAR Technologies, Inc. via Purchase Order SPG1381 for the amount of $70,502, to provide engineering and manufacturing services for new product introduction, non-recurring engineering and set-up charges to establish a manufacturing cell for the JMAR BioSentry product for batch and continuous production and complete a pilot build of BioSentry units. The BioSentry product line offers state of the art, laser-based technology to provide continuous, online, real-time monitoring for microorganisms in water delivery systems.The device provides both detection and classification of waterborne microorganisms, without the need for consumables or reagents.It utilizes laser-produced, multi-angle light scattering (MALS) technology to generate unique microorganism bio-optical signatures for classification using JMAR’s pathogen detection library.The BioSentry product line can immediately detect the presence of microorganisms, and then classify them within minutes, helping to ensure the continuing safety and quality of an entity’s or municipality’s water supply. D&K Engineering General
